DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 6/8/2022.
Claims 8-13 are new.
Claims 1-13 are pending.
Claims 1-13 are rejected under 35 U.S.C. 112(b).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US Patent Pub 2016/0078071) of record, in view of Zhang et al. (US Patent 5,832,182) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1-5 and 8-13 are objected to because of minor informalities.  SOME examples are:  
In claim 1, “perform clustering” limitation “perform clustering the feature group…” should be “perform clustering on the feature group…” or “perform clustering” or “cluster”.
In claim 4, second to last line, the comma after “performed” should be deleted.
In claim 5 “each of the one or plurality” in the first limitation should be “each of the one or the plurality”.
In claim 5, “generate metadata” limitation “eac hlayer” should be “each layer”.
In claim 5, “second information processing apparatus” limitation “the second information processing apparatus, the second information processing appratus being configured” should be “the second information processing apparatus being configured”.
In claims 2-4 and 8-13, “futher” should be “further”.
Applicant’s cooperation is required to correct all spelling and grammatical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “generate a metadata tree corresponding to the cluster tree so as to have the plurality of cluster.”  It is unclear what is meant by this limitation.  Based on Examiner’s understanding, the metadata tree is generated and corresponds to the cluster tree.  It is unclear what Applicant intends with “so as to have the plurality of clusters.”  Clarification is required.
Claim 1 recites “wherein a bottom layer of one group of the plurality of clusters” in the second to last limitation.  It is unclear what “one group” refers to.  The limitation could be referring to a “data group” or “one cluster of the plurality of clusters.”  Clarification is required.
Claims 5 and 6 are each rejected for the same reasons as claim 1.
Claims not specifically addressed above are rejected because they depend on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US Patent Pub 2016/0078071) of record, in view of Zhang et al. (US Patent 5,832,182) (Zhang) of record.
In regards to claim 1, McCoy discloses an information processing apparatus comprising:
a.	a processor (McCoy at Fig. 3); and
b.	a storage medium having computer program instructions stored thereon (McCoy at para. 0015), when executed by the processor, perform to:
i.	extract a plurality of features from a data group supplied from a device (McCoy at paras. 0018, 0030)1;
ii.	generating a plurality of indexes including identified variables among the analyzed data based on the extracted features (McCoy at paras. 0018, 0025, 0030)2;
iii. 	generate a metadata tree corresponding to the clusters so as to have the plurality of clusters, each layer of the metadata tree including corresponding metadata of a plurality of metadata and information of a corresponding cluster of the plurality of clusters, each of the plurality of metadata being obtained by annotation a synopsis, the synopsis being obtained by summarizing the information of the corresponding cluster of the plurality of clusters (McCoy at paras. 0020, 0025, 0030-0031)3; and
iv.	search the metadata tree for a specific one of the plurality of metadata matching to a usage indicated by an application and provide the specific one of the plurality of metadata (McCoy at paras. 0025-26)4
v.	wherein a bottom layer of one group of the plurality of clusters of the metadata tree includes information of a link to a first raw data of the data group, and the first raw data corresponds to one of the plurality of clusters located in the bottom layer (McCoy at paras. 0020-21, 0026)5, and
vi.	another layer of the one group of the plurality of clusters of the metadata tree includes information of a statistical value of second raw data of the data group, and the second raw data corresponds to another of the plurality of clusters located in the another layer.  McCoy at paras. 0020-21.6
McCoy does not expressly disclose generating a feature group having feature vectors representing the plurality of features with vectors and a step to perform clustering on the feature group to generate a plurality of clusters according to a distance between the feature vectors of the feature group, generate a cluster tree by hierarchizing the plurality of clusters according to a distance between the plurality of clusters.  In other words, although McCoy discloses indexing data files received from sensors, which are cross referenced based on feature similarity, McCoy does not expressly disclose that the data file features are represented as vectors, where a distance measure between feature vectors is obtained to generate a cluster tree.  It is noted that McCoy discloses clustering and hierarchical structuring of the metadata that corresponds to the data files, as set forth above.  These hierarchical levels correspond to reduced data sets and increased specificity.  McCoy at para. 0021.
Zhang discloses a system and method for analyzing large data sets.  Zhang discloses generating feature vectors (Zhang at col. 10, lines 10-20) and using the feature vectors to generate a cluster tree.  Zhang at col. 11, lines 40-49; col. 12, lines 10-20.  Much like the metadata tree of McCoy, Zhang’s cluster tree is organized to condense the representation of the data set.
McCoy and Zhang are analogous art because they are both directed to the same field of endeavor of organizing and analyzing large data sets.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McCoy by adding the features of generating a feature group having feature vectors representing the plurality of features with vectors and a step to perform clustering on the feature group to generate a plurality of clusters according to a distance between the feature vectors of the feature group, generate a cluster tree by hierarchizing the plurality of clusters according to a distance between the plurality of clusters, as disclosed by Zhang.
The motivation for doing so would have been to help with cluster based index building, data retrieval and query optimization.  Zhang at col. 26, lines 16-19.  This is in line with McCoy’s purpose of providing a more efficient method of searching a data set.  McCoy at para. 0020.

In regards to claim 2, McCoy in view of Zhang discloses the information processing apparatus according to claim 1, wherein, when the application indicates a granularity of the data group as the usage, computer program instructions further perform to read one of the plurality of metadata of one of the plurality of clusters located in a layer corresponding to the granularity from the metadata tree.  McCoy at paras. 0020-21, 0025-31.7
In regards to claim 3, McCoy in view of Zhang discloses the information processing apparatus according to claim 1, wherein when the application designates a target range of physical amounts of the data group as the usage, and the computer program instructions further perform to traverse the metadata tree from a topmost layer toward a bottommost layer and sequentially narrow down a range of the physical amounts recorded in the plurality of metadata of each of the plurality of clusters to thereby find and read one of the plurality of metadata in which the target range is recorded.  McCoy at paras. 0020-21, 0025-31.8
In regards to claim 4, McCoy in view of Zhang discloses the information processing apparatus according to claim 1, wherein the computer program instructions further perform to adjust parameters used in a processes, in which the extracting of the plurality of features, the performing of the clustering, the generating of the cluster tree, and the generating of the metadata tree are performed according to the usage indicated by the application.  McCoy at para. 0033.9

In regards to claim 5, McCoy discloses an information exchange system for exchanging information between one or a plurality of first information processing apparatus storing a data group supplied form a device and a second information processing apparatus responding to a request from an application (McCoy at Figs. 1, 3), the information exchange system comprising:  the one or the plurality of first information processing apparatuses, each of the one or plurality of first information processing apparatuses including:
a.	a processor (McCoy at Fig. 3); and
b.	a storage medium having computer program instructions stored thereon (McCoy at para. 0015), when executed by the processor, perform to:
i.	extract a plurality of features from the data group supplied from the device (McCoy at paras. 0018, 0030)10;
ii.	generating a plurality of indexes including identified variables among the analyzed data based on the extracted features (McCoy at paras. 0018, 0025, 0030)11; and
iii.	generate a metadata tree corresponding to the cluster so as to have the plurality of clusters, each layer of the metadata tree including corresponding metadata of a plurality of metadata and information of a corresponding cluster of the plurality of clusters, each of the plurality of metadata being obtained by annotation a synopsis, the synopsis being obtained by summarizing the information of the corresponding cluster of the plurality of clusters (McCoy at paras. 0020, 0025, 0030-0031)12, and
iv.	the second information processing apparatus, the second information processing apparatus being configured to request any one of the one or the plurality of first information processing apparatuses to search the metadata tree for a specific one of the plurality of metadata matching to a usage indicated by the application and provide the specific one of the plurality of metadata to the second information processing apparatus (McCoy at paras. 0025-26)13
v.	wherein a bottom layer of one group of the plurality of clusters of the metadata tree includes information of a link to first raw data of the data group and the first raw data corresponds to one of the plurality of clusters located in the bottom layer (McCoy at paras. 0020-21, 0026)14, and
vi.	another layer of the one group of the plurality of clusters of the metadata tree includes information of a statistical value of second raw data of the data group, and the second raw data corresponds to another one of the plurality of clusters located in the another layer.  McCoy at paras. 0020-21.15
McCoy does not expressly disclose generating a feature group having feature vectors representing the plurality of features with vectors and performing clustering the feature group to generate a plurality of clusters according to a distance between the feature vectors of the feature group, generating a cluster tree by hierarchizing the plurality of clusters according to a distance between the plurality of clusters.  In other words, although McCoy discloses indexing data files received from sensors, which are cross referenced based on feature similarity, McCoy does not expressly disclose that the data file features are represented as vectors, where a distance measure between feature vectors is performed to generate a cluster tree.  It is noted that McCoy discloses clustering and hierarchical structuring of the metadata that corresponds to the data files, as set forth above.  These hierarchical levels correspond to reduced data sets and increased specificity.  McCoy at para. 0021.
Zhang discloses a system and method for analyzing large data sets.  Zhang discloses generating feature vectors (Zhang at col. 10, lines 10-20) and using the feature vectors to generate a cluster tree.  Zhang at col. 11, lines 40-49; col. 12, lines 10-20.  Much like the metadata tree of McCoy, Zhang’s cluster tree is organized to condense the representation of the data set.
McCoy and Zhang are analogous art because they are both directed to the same field of endeavor of organizing and analyzing large data sets.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McCoy by adding the features of generating a feature group having feature vectors representing the plurality of features with vectors and performing clustering the feature group to generate a plurality of clusters according to a distance between the feature vectors of the feature group, generating a cluster tree by hierarchizing the plurality of clusters according to a distance between the plurality of clusters, as disclosed by Zhang.
The motivation for doing so would have been to help with cluster based index building, data retrieval and query optimization.  Zhang at col. 26, lines 16-19.  This is in line with McCoy’s purpose of providing a more efficient method of searching a data set.  McCoy at para. 0020.

In regards to claim 6, McCoy discloses an information processing method for causing a processor to execute computer program instructions, the method comprising executing on the processor the steps of:
a.	extracting a plurality of features from a data group supplied from a device (McCoy at paras. 0018, 0030)16;
b.	generating a plurality of indexes including identified variables among the analyzed data based on the extracted features (McCoy at paras. 0018, 0025, 0030)17;
c.	generating a metadata tree corresponding to the cluster so as to have the plurality of clusters, each layer of the plurality of clusters of the metadata tree including corresponding metadata of a plurality of metadata and information of a corresponding cluster of the plurality of clusters, each of the plurality of metadata being obtained by annotating a synopsis, the synopsis being obtained by summarizing the information of the corresponding cluster of the plurality of clusters (McCoy at paras. 0020, 0025, 0030-0031)18; and
d.	searching the metadata tree for a specific one of the plurality of metadata matching to a usage indicated by an application and providing the specific one of the plurality of metadata (McCoy at paras. 0025-26)19
e.	wherein a bottom layer of one group of the plurality of clusters of the metadata tree includes information of a link to first raw data of the data group and the first raw data corresponds to one of the plurality of clusters located in the bottom layer (McCoy at paras. 0020-21, 0026)20, and
f.	another layer of the one group of the plurality of clusters of the metadata tree includes information of a statistical value of second raw data of the data group, and the second raw data corresponds to another of the plurality of clusters located in the another layer.  McCoy at paras. 0020-21.21
McCoy does not expressly disclose generating a feature group having feature vectors representing the plurality of features with vectors and performing clustering the feature group to generate a plurality of clusters according to a distance between the feature vectors of the feature group, generating a cluster tree by hierarchizing the plurality of clusters according to a distance between the plurality of clusters.  In other words, although McCoy discloses indexing data files received from sensors, which are cross referenced based on feature similarity, McCoy does not expressly disclose that the data file features are represented as vectors, where a distance measure between feature vectors is performed to generate a cluster tree.  It is noted that McCoy discloses clustering and hierarchical structuring of the metadata that corresponds to the data files, as set forth above.  These hierarchical levels correspond to reduced data sets and increased specificity.  McCoy at para. 0021.
Zhang discloses a system and method for analyzing large data sets.  Zhang discloses generating feature vectors (Zhang at col. 10, lines 10-20) and using the feature vectors to generate a cluster tree.  Zhang at col. 11, lines 40-49; col. 12, lines 10-20.  Much like the metadata tree of McCoy, Zhang’s cluster tree is organized to condense the representation of the data set.
McCoy and Zhang are analogous art because they are both directed to the same field of endeavor of organizing and analyzing large data sets.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McCoy by adding the features of generating a feature group having feature vectors representing the plurality of features with vectors and performing clustering the feature group to generate a plurality of clusters according to a distance between the feature vectors of the feature group, generating a cluster tree by hierarchizing the plurality of clusters according to a distance between the plurality of clusters, as disclosed by Zhang.
The motivation for doing so would have been to help with cluster based index building, data retrieval and query optimization.  Zhang at col. 26, lines 16-19.  This is in line with McCoy’s purpose of providing a more efficient method of searching a data set.  McCoy at para. 0020.

 In regards to claim 7, McCoy in view of Zhang discloses a non-transitory computer readable medium having computer executable instructions, upon execution of the instructions by a processor of a computer, cause the computer to function as the information processing apparatus according to claim 1.  McCoy at Fig. 2; para. 0015.
Claims 8-10 are essentially the same as claims 2-4, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 11-13 are essentially the same as claims 2-4, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.

Response to Amendment
Specification
Applicant’s amendment to the title and abstract is acknowledged.  Consequently, objection to the specification is withdrawn.

Objection to claims 1-5 for Minor Informalities
Applicant’s amendment to claims 1-5 to address the minor informalities is acknowledged.  However, additional informalities are noted.  Consequently, the objection to claims  is maintained.

Rejection of Claims 1-7 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-7 is acknowledged.  However, Applicant’s amendments raise additional issues, which are set forth in the rejections above.  The rejection to claims 1-7 under 35 U.S.C. 112(b) is maintained.      

Response to Arguments
Rejection of claims 1-7 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-7 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges McCoy in view of Zhang fails to disclose “at least the contents of a bottom layer and another layer of the plurality of clusters in a metadata tree”.  Applicant argues, “although McCoy describes that auxiliary information files are generated by creating metadata for a plurality of data files, McCoy is silent about whether the auxiliary information files is a metadata tree and detailed layer configurations of the auxiliary files.”  Remarks at 15.  Examiner respectfully disagrees.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.
The limitations at issue are: (1) “wherein a bottom layer of one group of the plurality of clusters of the metadata tree includes information of a link to first raw data of the data group and the first raw data corresponds to one of the plurality of clusters located in the bottom layer” and (2) “another layer of the one group of the plurality of clusters of the metadata tree includes information of a statistical value of second raw data of the data group, and the second raw data corresponds to another of the plurality of clusters located in the another layer.
First, in response to Applicant’s allegation that McCoy does not disclose whether the auxiliary information files is a metadata tree and detailed layer configurations of the auxiliary files, Applicant admits McCoy discloses auxiliary information files are generated by creating metadata for a plurality of data files.  As McCoy states, the “auxiliary information files may be hierarchical in nature, with some metadata describing high level categorical classifications of the types of data, or broad ranges of numerical values encompassing the data.  Other metadata may describe lower level subsets of information included within the higher level classifications.”  McCoy at para. 0031.  Thus, McCoy discloses that the auxiliary information files are metadata and that they are hierarchical in nature (i.e., a metadata tree) and the metadata (of the tree) describes different levels of information (i.e., detailed layer configurations).
Accordingly, in regards to limitation (1), McCoy discloses searching the auxiliary information files (i.e., metadata tree) based on user provided conditions (i.e., usage) to quickly find and return information and data files meeting the user’s provided conditions.  McCoy at para. 0026.  Based on para. 0052 and Fig. 2 of the application, a “bottom layer” seems to be a leaf of the metadata/cluster tree.  Therefore, the broadest reasonable interpretation of the limitation merely requires a leaf of the metadata tree includes information of a link to raw data of the data group that corresponds to the cluster of the leaf of the tree.  As explained above, McCoy discloses returning the information and data files meeting the user’s conditions to the user once they have been identified by the search.  The resulting identification (i.e., information of a link to first raw data) allows retrieval of the actual data files and returning them to the user.  McCoy discloses searching by using the user provided conditions to determine a reduced data set of the auxiliary information (i.e., a branch of the metadata tree) and searching the reduced data set to identify the desired values.  McCoy at paras. 0020-21.  Since the auxiliary information is hierarchical (i.e., metadata tree) and the search first identifies a reduced data set (i.e., branch of the metadata tree), then the leaf of that branch is the information identifying the desired data files.  In this way, McCoy discloses the “bottom layer … includes information of a link to first raw data of the data group” and the “first raw data corresponds to the one of the plurality of clusters located in the bottom layer.”
In regards to limitation (2), following the same explanation above, McCoy discloses reduced data sets (i.e., branches of a tree (another layer)), which correspond to specific ranges of values or belong to specific categories, minimums, maximums, etc..  McCoy at paras. 0020-21.  Accordingly, a reduced data set (i.e., another layer) includes statistical values of the second raw data of clusters in the reduced data set (i.e., another layer).  
For the reasons discussed above, McCoy in view of Zhang discloses limitations (1) and (2).  Applicant does not present additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts McCoy in view of Zhang discloses all the limitations of claim 1 and similarly, claims 5, 6, and 7.  Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons as explained.
As set forth in the rejection above, the combination of McCoy and Zhang results in a metadata tree that corresponds to a cluster tree of clusters of feature vectors.  
Consequently, the rejection to claims 1-7 under 35 U.S.C. 103 is maintained.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Megler et al. (US Patent Pub 2013/0006976) discloses a system and method for searching that utilizes scientific metadata matched against user parameters.
Lee et al. (US Patent Pub 2015/0066947) discloses a system and method for indexing and searching security monitoring data.
Vantipalli et al. (US Patent Pub 2018/0033094) discloses a system and method for analyzing data and generating metadata for search.
Beisiegel et al. (US Patent 9,449,072) discloses a system and method for automatic log sensor tuning by analyzing sensor data.
McDuff (US Patent Pub 2016/0224635) discloses a system and method for analysis of data utilization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F 930-530 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Features from the data files of sensor data (i.e., data group supplied from a device) are extracted by the first crawler.  
        2 The index is created based on cross referencing the data files and identifying similar types of information.  While this does not expressly state a “distance” is calculated, it is determining similarity by comparison of features among the data files.  
        3 A metadata hierarchy (i.e., metadata tree) comprises auxiliary file clusters, which correspond to the underlying data files.  The clusters are based on categorical similarities, such as types of data that meet certain criteria (i.e., min, max, ranges, etc).  The metadata values are used to describe the data located in these clusters and corresponding data files (i.e., obtained by annotation of a synopsis obtained by summarizing the information …).
        4 .The metadata hierarchy (i.e., metadata hierarchy) is searched to quickly identify data files that meet the user’s criteria.  Results that meet the user’s search parameters are returned to the user (i.e., provide the specific one…).
        5 The search process locates a reduced data set, which is further searched to identify data files desired by the user based on user provided conditions. Here, the reduced data set is interpreted as a branch of the metadata hierarchy and the information identifying data files desired by the user is interpreted as “information of a link of the first raw data,” which is located at the leaf of the branch of the metadata hierarchy (i.e., bottom layer).
        6 The search process locates a reduced set based on user provided conditions and the reduced set being for particular values, such as max, min, temp range, etc. (i.e., statistical values) of the underlying data files (i.e., the second raw data).  Therefore, the reduced data set is interpreted as “another layer”.
        7 A user’s search query (i.e., indication from application) includes search parameters that can represent soft boundaries (i.e., granularity).  This is interpreted as the app indicating a granularity for usage.  The system reads the metadata hierarchy (i.e., searches the metadata tree) based on the specified boundaries (i.e., granularity) and in turn the underlying data corresponding to the area of the metadata hierarchy.
        8 Searches indicating more specific values, like in a range of data, can be submitted.  The system traverses the metadata hierarchy (i.e., metadata tree) and reduces the data set to be searched based on metadata that satisfy the user’s search parameters (i.e., sequentially narrows down…).
        9 Changes in customer behavior can result with design changes or addition of new features (i.e., adjusting parameters used in the process…).
        10 Features from the data files of sensor data (i.e., data group supplied from a device) are extracted by the first crawler.  
        11 The index is created based on cross referencing the data files and identifying similar types of information.  While this does not expressly state a “distance” is calculated, it is determining similarity by comparison of features among the data files.  
        12 A metadata hierarchy comprises auxiliary file clusters, which corresponding to the underlying data files.  The clusters are based on categorical similarities, such as types of data that meet certain criteria (i.e., min, max, ranges, etc).  The metadata values are used to describe the data located in these clusters and corresponding data files (i.e., obtained by annotation of a synopsis obtained by summarizing information …).
        13 .The metadata hierarchy (i.e., metadata hierarchy) is searched to quickly identify data files that meet the user’s criteria.  Results that meet the user’s search parameters are returned to the user (i.e., provide the specific one…).
        14 The search process locates a reduced data set, which is further searched to identify data files desired by the user based on user provided conditions. Here, the reduced data set is interpreted as a branch of the metadata hierarchy and the information identifying data files desired by the user is interpreted as “information of a link of the first raw data,” which is located at the leaf of the branch of the metadata hierarchy (i.e., bottom layer).
        15 The search process locates a reduced set based on user provided conditions and the reduced set being for particular values, such as max, min, temp range, etc. (i.e., statistical values) of the underlying data files (i.e., the second raw data).  Therefore, the reduced data set is interpreted as “another layer”.
        16 Features from the data files of sensor data (i.e., data group supplied from a device) are extracted by the first crawler.  
        17 The index is created based on cross referencing the data files and identifying similar types of information.  While this does not expressly state a “distance” is calculated, it is determining similarity by comparison of features among the data files.  
        18 A metadata hierarchy comprises auxiliary file clusters, which corresponding to the underlying data files.  The clusters are based on categorical similarities, such as types of data that meet certain criteria (i.e., min, max, ranges, etc).  The metadata values are used to describe the data located in these clusters and corresponding data files (i.e., obtained by annotation of a synopsis obtained by summarizing information …).
        19 .The metadata hierarchy (i.e., metadata hierarchy) is searched to quickly identify data files that meet the user’s criteria.  Results that meet the user’s search parameters are returned to the user (i.e., provide the specific one…).
        20 The search process locates a reduced data set, which is further searched to identify data files desired by the user based on user provided conditions. Here, the reduced data set is interpreted as a branch of the metadata hierarchy and the information identifying data files desired by the user is interpreted as “information of a link of the first raw data,” which is located at the leaf of the branch of the metadata hierarchy (i.e., bottom layer).
        21 The search process locates a reduced set based on user provided conditions and the reduced set being for particular values, such as max, min, temp range, etc. (i.e., statistical values) of the underlying data files (i.e., the second raw data).  Therefore, the reduced data set is interpreted as “another layer”.